362 So. 2d 379 (1978)
STATE of Florida, Appellant,
v.
John H. HARLEY, Appellee.
No. 77-2010.
District Court of Appeal of Florida, Second District.
August 18, 1978.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard G. Pippinger, Asst. Atty. Gen., Tampa, for appellant.
Jack O. Johnson, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, and Daphne W. Boswell, Legal Intern, Bartow, for appellee.
PER CURIAM.
Section 810.02, Florida Statutes (1977), defines burglary as "entering or remaining in a structure or a conveyance with the intent to commit an offense therein . ." *380 This case presents the question whether the state may charge a defendant with burglary of a conveyance when the offense referred to in the statute is the unauthorized temporary use of the same conveyance. The answer to that question is yes. State v. Dalby, 361 So. 2d 215, No. 77-1563 (Fla. 2d DCA, 1978). We realize that Dalby dealt with grand larceny instead of unauthorized temporary use, but we do not think that difference affects the applicability of Dalby to the present case.
Accordingly, we reverse the trial court's order dismissing the information charging appellee with burglary and remand the case for further proceedings.
BOARDMAN, Acting C.J., and RYDER and DANAHY, JJ., concur.